Citation Nr: 1244307	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-05 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as due to an in-service head injury.

(Whether a January 13, 2005 decision in which the Board of Veterans' Appeals denied entitlement to service connection for chronic residuals of a head injury should be revised or reversed on the grounds of clear and unmistakable error is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's petition to reopen her claim of entitlement to service connection for a seizure disorder.

In March 2008, the Veteran testified before the undersigned at a Board hearing at the RO.  A copy of the transcript is of record.

In December 2010, the Board reopened the Veteran's claim of entitlement to service connection for a seizure disorder, and remanded the claim, on the merits, to the RO for further development.  The claim is again before the Board for appellate review.

The Board notes that in a December 2011 statement, the Veteran requested that the Board separate her appeal into two issues: 1) entitlement to service connection for a head injury and 2) entitlement to service connection for a seizure disorder, as secondary to a head injury.  Despite this request, the Board has not separated the issues on appeal.  In this regard, entitlement to service connection is awarded for a disability that was incurred in or is otherwise related to service.  38 C.F.R. § 3.303 (2012).  As the Veteran cannot be service connected for an injury (only a disability resulting from an injury), the Board is not recharacterizing the issue on appeal at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a seizure disorder, to include as due to an in-service head injury.  Before the Board can adjudicate this claim on the merits, additional development is required.

Service treatment records reflect that at entry into service in June 1994, the Veteran denied a history of periods of unconsciousness or loss of memory or amnesia.  Her head examination was normal.  In October 1994, the Veteran had a syncopal episode when she was receiving immunizations.  Paramedics arrived and found the Veteran laying on the floor.  The Veteran was disoriented, but there was no trauma or dizziness.  The paramedics specifically noted that the Veteran did not hit her head.  She was transported to the hospital, where she was unresponsive to basic questions regarding her name and age.  The Veteran was provided with a provisional diagnosis of malingering.  She was taken by ambulance to the emergency room, for possible admission to psychiatry.  She reported that she had blood drawn and was sitting in a chair and received several shots when she became light headed and fainted.  She stated that she was caught by her shipmates.  The Veteran had good recall of events and was cooperative to questions.  She noted that she had not eaten all day and was hungry.

The next day, the Veteran was seen at the clinic, complaining of two syncopal episodes without evidence of cardiac, neurologic, hematologic, or respiratory problems.  The Veteran was in a wheelchair, and stated that she was dizzy and unable to stand or walk.  She was oriented to time, place, and person.  She was found to have suffered multiple syncopal episodes.  She complained of dehydration.

Four days later, paramedics responded to a report that the Veteran fainted while performing physical training.  Upon arrival, the Veteran was found in a supine position, and a witness stated that the Veteran had hit her head on a locker.  The Veteran was slow to answer questions.  She had sensation to her extremities and slight movement.  There was no drainage from her ears or nose.  There was no pain on palpation to the neck or shoulder areas.  No trauma was found to the lips or teeth.  No other abnormalities were noted.  The Veteran had a slight edema noted to the occipital area of the head with no lacerations.  While enroute to the hospital, the Veteran started to fall in-and-out of consciousness.  An ammonia cap was used, and the Veteran became more alert.  Vitals remained unchanged.  The Veteran was transported to the emergency room, where she could only respond by crying, loud shouting, and blinking.  

Two days later, the Veteran was seen for a follow-up in the clinic where she complained of headaches.  The next day, she was seen again for another follow-up where she reported that her headaches resolved the day before, but then a more severe headache began later that night.  A CT scan was scheduled to rule out intracranial bleeding.

Three days later, paramedics were again called for the Veteran, who complained of headaches for the past three-and-a-half weeks (since she received her immunizations).  She stated that her headaches shifted from frontal to occipital regions every 30 seconds.  She noted that she was scheduled for a CT later that week.  The Veteran complained of photosensitivity.  She was transported by ambulance to the clinic, with complaints of headaches for the past day.  The treating physician noted that the Veteran had been seen multiple times in the past two weeks, and had accumulated five ambulance rides to the emergency room.  The Veteran denied additional head trauma.  She was diagnosed with headaches versus malingering.  She was given Tylenol and scheduled for a consult three days later to determine fitness for continued service.  Another consulting physician noted that the Veteran's medical record and physical examination were "strongly suggestive of malingering" (emphasis in the original).  The Veteran was diagnosed with rule out personality disorder versus malingering.  A psychologist examined the Veteran and found that she had adjustment disorder with physical complaints which had not subsided, and he suggested administrative separation.

In early November 1994, the Veteran complained of headaches on two occasions.  She was provided with a CT of the head with contrast, which was negative and had no abnormalities.  The Veteran was again diagnosed with adjustment disorder and chronic headaches of unknown etiology.

The Veteran was eventually discharged from the military with a diagnosis of adjustment disorder with physical complaints.

Subsequent to separation, the Veteran underwent an MRI of the brain in March 1999, which revealed a focal area of abnormal signal in the petrous apex on the left.  On VA examination in January 2000, no evidence of neurological disease was found to be present in the Veteran.  The examiner found that the Veteran had experienced a syncopal attack in basic training after receiving immunizations.  He found that there was no evidence that she had a significant head injury in service.  February 2000, December 2000, and January 2002 MRIs were negative.  On VA examination in February 2003, a physician found that the Veteran's diagnosis was simple syncope and her headaches were most likely related to drug abuse.  There was no clear evidence of epilepsy.

In May 2004, VA obtained an expert opinion as to whether the Veteran had a chronic seizure disorder or chronic head injury residuals, and if so, whether either was related to service.  The physician stated that the record did not support diagnosis of Chronic Seizure Disorder, and he also found that there was no evidence of chronic head injury residuals.  He noted that patients with head injury tended to have immediate changes in their neurological function, which were not noted in the Veteran's case.  He also explained that structural abnormalities of the brain caused by significant head injury would be visible on MRI scans and leave permanent changes.

Recent private records reflect that the Veteran has been diagnosed seizure disorder, partial onset, with secondary generalization, as well as recurrent headaches, primarily tension type.  See April 2008 private records.  An MRI performed in April 2008 also revealed venous angioma right basal ganglia.  This was also found on comparison with an earlier MRI, performed in January 2006.

Outstanding questions remain regarding the Veteran's current disability, and whether any current disability is related to service.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In May 2004, prior to the current claim on appeal, a VA physician found that the Veteran did not have a diagnosis of chronic seizure disorder.  Since that time, however, she has been diagnosed with a seizure disorder.  Further, the opinions of record discuss the Veteran's seizures or current symptoms in relation to her head injury.  Throughout her testimony and her claim on appeal, she has also argued that her in-service history of fainting spells was the onset of her current seizure disorder.  Notably, service treatment records reflect that her first syncopal episode occurred without any head injury.  Under these circumstances, the Board finds that an examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of her alleged seizure disorder.  The claims file, as well as any records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the examination.  All relevant tests determined to be necessary by the physician should be provided.

After a thorough review of the claims file and a full examination, the examiner is asked to provide diagnoses of all current disorders, if any, characterized by seizures and/or syncopal episodes.  Then, with respect to each disorder diagnosed, the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater) that the diagnosed disorder is related to military service, to include syncopal episodes in service and/or the October 1994 head injury?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered, and the examiner should discuss the relevant evidence of record, including the May 2004 VA opinion.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  The Veteran is hereby notified that it is her responsibility to report for a VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.       38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Review the examination and opinion to ensure that they are in complete compliance with the directives of this REMAND (to include ensuring that the question has been adequately answered).  If the report is deficient in any manner, implement corrective procedures at once. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and afford her a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


